        Case: 3:19-cv-00256-jdp Document #: 73 Filed: 01/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

COTY J. MAYFIELD,

        Plaintiff,
                                                     Case No. 19-cv-256-jdp
   v.

DOUG VAN BERKEL, BRADLEY
BURRIS, LEE LAMPERT, MELISSA
SAEGER, and SUSANNA PEARSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             1/19/2021
        Peter Oppeneer, Clerk of Court                        Date
